Title: To James Madison from Benjamin King, 30 November 1812 (Abstract)
From: King, Benjamin
To: Madison, James


30 November 1812. Begs forgiveness for addressing JM, “but when I look round me, and see my six children and an aged mother depending on my exertions and industry for their support, the motive must plead strongly in a parent’s breast.” Was “dismissed the Public service on the 14th. instant without any other cause than that of absence for three or four days, through personal illness, after a faithful service of Eleven years to my country, during which I have by my invention and labour brought this Navy Yard, in my department, to a pitch of perfection, not Known in any other part of the Union.” Mentions a patent for preserving iron scrap, which he has shown JM, that he has employed “without emolument.” This, together with some newly constructed pumps, which have met the approval of Captains Rodgers, Hull, Decatur, Stewart, Smith, and Porter and “indeed every other nautical man, ought to have had some weight.” Is gratified by the patronage he has received from Captain Gordon and hopes that his services in Baltimore “may soon turn to the same utility with these, which are so evident here, for the benefit of my country.” Wishes to provide for his family but has “laid out about 7000 dollars in property which has put it totally out of my power to procure the necessary tools, unless great sacrafice of the property, truly belonging to my children, is made.” Believes that with JM’s patronage he will “have the work of those vessels which may be repaired in Baltimore, and perhaps those that may be hereafter built.” “A trifling advance from the Government would save me from many unpleasant embarrassments which advance I can give the government necessary security for.”
